Citation Nr: 0845031	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-41 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected residuals 
of a gunshot wound to the left flank, involving muscle group 
XX, with retained foreign body.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the left flank, muscle group 
XX, with retained foreign body.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1970 and February 1989 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran later moved to Washington, and the Seattle 
RO assumed jurisdiction over his claims file.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge at the RO in October 2008.  A 
transcript is of record.

The issue as to an evaluation in excess of 40 percent for 
gunshot wound residuals of the left flank, muscle group XX, 
with retained foreign body is herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notice when further action is required by the 
appellant.



FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's cervical 
spine disorder is due to any incident or event in active 
service, to include as secondary to service-connected 
residuals of a gunshot wound to the left flank involving 
muscle group XX with retained foreign body, on either a 
causation or aggravation basis.

CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service, and a cervical spine disorder is not due to, the 
result of, or aggravated by the veteran's service-connected 
service connected residuals of a gunshot wound to the left 
flank involving muscle group XX with retained foreign body.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2004, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2003 rating 
decision, October 2005 SOC, and September 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  The present case predates the regulatory change.  To 
whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions, See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

In the present case, the service treatment records do not 
show any complaints of, or treatment for, a cervical spine 
disorder.  

VA treatment records show that in July 2002 the veteran 
complained of chronic neck pain radiating bilaterally, and 
upper back muscle spasms.  He was diagnosed with cervical 
spondylosis.  It was noted that in 1999 the veteran had 
undergone a posterior cervical laminectomy.  When he had an 
MRI of the cervical spine in May 2003, it was noted that he 
had a significant history of cervical spine disease, and that 
his new symptoms were numbness and tingling down both upper 
extremities.  The May 2003 MRI results showed degenerative 
disk disease at the lower two cervical intervertebral levels, 
with mild to moderate canal and foraminal stenosis.

In June 2003 the veteran underwent a VA examination at which 
he reported having two types of back pain - thoracic 
paraspinal muscle spasms from which the pain travelled up and 
down, and low back pain which radiated down the back of the 
lower extremities.  The veteran said that the two types of 
back pain occurred independently, but had been occurring 
since the November 1969 gunshot wound he had suffered in 
service.

The veteran had a VA neurosurgery consultation in October 
2003 at which he recalled having a history of cervical spine 
problems since at least the 1990s.  He reported that the pain 
was sometimes worse in the right arm than the left, and said 
that he was unable to work because of the pain.  The 
physician recommended that the veteran undergo a 
decompression and cervical laminectomy at C5, C6, and C7, 
which the veteran did in January 2004.

At a March 2004 VA examination the veteran said that his neck 
had begun to hurt in the late 1970s, and that it was 
connected to his low back pain.  X-rays of the cervical spine 
showed moderate facet and mild to moderate vertebral 
hypertrophy throughout the cervical spine, and grade I 
retrolisthesis and moderate to severe loss of disk space 
height at C5-6.  The examiner felt that the veteran had 
moderate to severe cervical degeneration, with moderate 
limitation in function.  She opined that the veteran's neck 
condition could not be linked to his existing low back 
condition.  The examiner noted that the veteran's claims file 
was not available for review.

D.J.F., D.C., wrote in February 2005 that the veteran's 
diagnosis included cervical spondylosis without myelopathy 
and cervical post-laminectomy syndrome.  J.C.H., D.O., wrote 
in April 2005 that from 1986 to 2001 he had treated the 
veteran for cervical spondylolysis, cervical stenosis, and 
related symptoms.  According to Dr. H, the veteran's 
treatment included osteopathic manipulation, massage therapy, 
physical therapy, exercise, and Depo Medrol (40 mg)/Marcaine 
(1 cc) injections.  Dr. H wrote that the veteran's 1969 
gunshot wound was the primary cause of his present medical 
condition.

F.K., M.D., wrote in March 2007, as the veteran's internist 
at the Southern Arizona VA Health Care System.  Dr. K noted 
that the veteran suffered from chronic pain as a result of 
disorders that included cervical degeneration.  Dr. K felt 
that the veteran's degenerative spinal condition and 
acute/chronic muscle spasms were a direct result of the 
gunshot injury that he suffered in Vietnam. 

The veteran had a VA examination in March 2008, and the 
examining physician reviewed the claims file in conjunction 
with the examination.  The examiner noted that the onset of 
the complained-of neck pain had been in 1995, although the 
veteran did not describe a specific injury.  The examiner 
noted that, after being asked several more times, the veteran 
said that he had experienced muscle spasms in his neck since 
around 1969, and that they were secondary to his service-
connected gunshot wound.  He said his neck hurt daily, and 
averaged a 4 out of 10 in intensity.  He had been treated 
with chiropractic treatment, trigger point injections, and 
anti-inflammatory medications.  He was not able to do 
overhead work at home, such as painting, as a result of his 
cervical disorder.  The examiner felt that the veteran had 
moderately severe functional impairment, but did not find 
evidence in the record to support the veteran's allegations 
of muscle spasms in the neck dating back to 1969.  He noted 
that there was no orthopedic evidence that muscle spasms in 
the thoracic and lumbar areas of the spine routinely lead to 
stenosis in the cervical spine region or facet degenerative 
joint disease.  Overall, the examiner stated the opinion that 
the veteran's current cervical spine condition was not caused 
by, or related to, his service-connected lumbar vertebral 
condition.

On the date of his hearing before the undersigned, the 
veteran submitted several documents, with a waiver of initial 
consideration by the RO.  One item was his letter of 
contentions, dated September 7, 2008.  Another was an 
excerpted copy of a VA treatment note dated June 15, 2005, 
and printed on July 1, 2005, showing that he was seen for 
chronic pain and various musculoskeletal problems, including 
DJD of the spine and muscle spasms.  An undated letter from 
S.A.P. was attached, stating that the veteran was undergoing 
acupuncture and herbal treatments for chronic pain in the 
upper, mid, and low back, with a 40 percent improvement in 
his pain level in less than three weeks.

With regard to the evidence of record we note that, although 
the Board cannot ignore or disregard medical conclusions, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  As discussed above, Dr. H wrote that the 
veteran's in-service gunshot wound was the primary cause of 
his present medical condition, and Dr. K wrote that his 
degenerative spinal condition and acute/chronic muscle spasms 
were a direct result of the gunshot injury.  The Board notes 
that neither Dr. H nor Dr. K specified that either one of 
them was discussing the etiology of the veteran's cervical 
spine disorder, the disability claimed in this case.  In 
addition, neither of those doctors stated an opinion that the 
veteran's cervical spine disorder is specifically secondary 
to his service-connected residuals of a gunshot wound to the 
left flank, with involvement of muscle group XX and with a 
retained foreign body.  However, the March 2008 VA examiner 
opined that the veteran's current cervical spine condition 
was not caused by, or related to, his service-connected 
lumbar vertebral condition.

Where the record contains both positive and negative evidence 
addressing whether the veteran's claimed condition is related 
to military service or service-connected disability, it is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429 (1995).  The Board is mindful that we 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

The very thorough VA examination of March 2008, which was 
informed by review of the veteran's claims file and was based 
upon the entire reported history, culminated with the 
examiner's opinion that the claimed cervical spine disorder 
is not either directly due to service or secondarily due to 
the veteran's service-

connected disability of the flank and low back.  Based upon 
its detailed findings and careful analysis, the Board finds 
that examiner's opinion to be the most probative in this 
case.

We recognize the sincerity of the arguments advanced by the 
veteran that his cervical spine disorder is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
cervical spine disorders require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
cervical spine disorder claimed as secondary to service 
connected residuals of a gunshot wound to the left flank 
involving muscle group XX with retained foreign body, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for a cervical spine disorder, claimed as 
secondary to service connected residuals of a gunshot wound 
to the left flank involving muscle group XX with retained 
foreign body, is denied.


REMAND

The veteran currently has a 40 percent evaluation for the 
residuals of a gunshot wound to the left flank, muscle group 
XX, with retained foreign body, under Diagnostic Code (DC) 
5399-5320.

DC 5320 provides evaluations for disability of muscle group 
XX.  The functions of these muscles are postural support of 
the body and extension and lateral movements of the spine.  
The muscles include the spinal muscles sacrospinalis (erector 
spinae and its prolongations in thoracic and cervical 
regions). There are two sets of rating criteria within DC 
5320, applicable to the cervical and thoracic region and the 
lumbar region.  Muscle disability under this provision for 
the lumbar region is evaluated as follows: slight (0 
percent); moderate (20 percent); moderately severe (40 
percent); and severe (60 percent).  38 C.F.R. § 4.73.

The veteran had a VA examination in March 2004.  The 
examiner's impression was that there was a residual moderate-
to-severe lumbosacral degeneration and facet arthropathy, 
significantly affecting functional mobility.  However, the 
examiner did not have the veteran's clams file available for 
review.  In March 2008 the veteran had another VA examination 
for his spine.  The examiner did not offer an opinion as to 
the severity of the veteran's gunshot wound residuals of the 
left flank.  In light of the March 2004 VA examiner having 
not reviewed the veteran's claims file and the March 2008 VA 
examiner not offering an opinion on this issue, the Board 
finds that another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
provide any medical records relating to 
the residuals of a gunshot wound to the 
left flank, muscle group XX, with 
retained foreign body, not already of 
record, or provide the identifying 
information and any necessary 
authorization to enable the RO to 
obtain such evidence on his behalf.

2.	After the foregoing development has 
been completed to the extent possible, 
the veteran should be afforded a new 
examination.  All indicated tests and 
studies are to be performed.  The 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.

3.	Thereafter, the RO should readjudicate 
the veteran's claim for a compensable 
rating for residuals of a gunshot wound 
to the left flank, muscle group XX, 
with retained foreign body.  If this 
appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions, evidence, and applicable law 
since the September 2008 SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


